DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of specie 1 in the reply filed on 8/14/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
Claim 19 recites, “A submersible barrier fluid supply system for a submersible fluid system for operating submerged in a body of water”. The recitation of “submersible barrier fluid supply” and “submersible fluid system for operating submerged in a body of water” are merely recitations of intended use. Likewise, the recitation of the inlet being “adapted to intake a barrier fluid from the body of water”, the fluid outlet “that supplies the barrier fluid to a barrier fluid inlet of the submersible fluid system” and the outlet “supplies barrier fluid to one or more seals of a fluid end” are all recitations of intended use that do not add any further structural limitations to the supply system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Crowson US 4,923,068.

Crowson teaches a fluid supply system comprising an inlet, a filter in communication with the inlet, an outlet, a pump upstream of the filter that pumps fluid toward the filter, a reject passage (at 48) downstream of the pump and fluidically coupled to a passage between the inlet and the filter that receives fluid from the inlet and is capable of directing it out of the system by a reject valve (48) that controls fluid flow through the reject passage (fig. 1, col. 3, lines 58-65). The recitation of the fluid supply system being a submersible barrier fluid supply system for a submersible fluid system for operating submerged in a body of water and directing fluid to the body of water are recitations of intended use that do not provide any further structural limitations to the system.

Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Schacht et al. US 2005/0184008.

Schacht teaches a fluid supply system comprising: an inlet (42) adapted to intake a fluid, a filter (52) in communication with the inlet and adapted to filter the fluid, a fluid outlet (93) in communication with the filter, a pump (48) upstream of the filter that pumps fluid toward the filter, and a reject passage (178) downstream of the pump and fluidically coupled to a passage between the inlet and the filter that receives fluid from the inlet and is capable of directing it to a container (40) to which the inlet is fluidically connected (fig. 1). The recitation of the fluid supply system being a submersible barrier fluid supply system for a submersible fluid system for operating submerged in a body of water and directing fluid to the body of water are recitations of intended use that do not provide any further structural limitations to the system.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crowson US 4,923,068 or Schacht et al. US 2005/0184008 in view of Nyilas et al. US 6,059,539 and Davis US 4,347,132.

Claim 21, Crowson and Schacht teach the fluid supply system of claim 20 but does not teach a bellow chamber.
Nyilas teaches a fluid supply system comprising a barrier fluid outlet (7) in fluid communication with a bellows chamber (28) comprising a bellows, where the fluid supply system is capable of supplying fluid to the bellows upon expansion of the bellows (fig. 1-4, col. 7, lines 8 – 42). Davis teaches a bellows chamber (20) in fluid communication with an outlet of a RO membrane system that is capable of supplying fluid to the bellows upon expansion of the bellows (fig. 1)
It would have been obvious to one of ordinary skill in the art to use the bellow chamber of Nyilas as it allows for automatic adjustment of the pressure of the barrier fluid and maintains the pressure of the barrier fluid through the system (col. 4, lines 30-36) and it is a well-known technique in the art to provide a bellows chamber downstream of an RO system to store a quantity of fluid under pressure and to permit uninterrupted flow of treated fluid from the bellow chamber as taught by Davis (col. 2, lines 42-62).

Claims 23 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schacht et al. US 2005/0184008 in view of Nyilas et al. US 6,059,539 and Davis US 4,347,132.

Claim 23, Schacht in view of Nyilas and Davis teaches the fluid supply system of claim 21 as detailed above and Schacht further teaches a housing internally defining a solids settling chamber (40), the housing comprising an inlet (170) that takes fluid into the chamber (fig. 1). The recitation of in taking water from the surrounding body of water is a recitation of intended use and does not provide any further structural limitations to the apparatus.
Claim 25, Schact further teaches the solids settling chamber is exterior to and around the inlet (the inlet being the hole within the chamber 40 leading to 42) (fig. 1).

Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crowson US 4,923,068 in view of Nyilas et al. US 6,059,539 and Davis US 4,347,132.

Crowson in view of Nyilas and Davis teaches the fluid supply system of claim 21 as detailed above and Crowson further teaches a first and second fluid circuit with the filter and a second filter, respectively, in fluidic parallel and a bypass crossover passage fluidically coupling the first and second fluid circuit downstream of the filter and the second filter, the bypass crossover passage capable of supplying a back flush flow of fluid to the second filter and a reject passage fluidically coupled to a passage between the inlet and the second filter to receive the back flush flow from the second filter and a reject passage fluidically coupled to a passage between the inlet and the filter to receive a back flush flow from the filter (fig. 1-2).

Response to Arguments
Applicant's arguments filed 9/28/21 have been fully considered but they are not persuasive.
Applicant argues that Crowson and Schact do not teach a reject passage downstream of the pump fluidically coupled to a passage between the inlet and the filter that receives barrier fluid from the inlet and directs to the body of water by a reject valve that controls flow of barrier fluid through the reject passage. Both Crowson and Schact teach the recited structures as detailed in the rejection above. Applicant states that both Crowson and Schact describe, “…a different configuration that would prevent the claimed features.” Both Crowson and Schact teach the recited structures configured as recited in the claim. Applicant has not provided any explanation as to how the configuration of Crowson or Schact would prevent the claimed features. The recitation of “barrier fluid” and “the body of water” are recitations of intended use that do not provide any further structural limitations to the apparatus. Applicant argues that neither Crowson nor Schact are described as suitable for use in a submerged environment. The recitation of a submerged environment is merely a recitation of an intended use or location for operation that does not provide any further structural limitations.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the passages of Crowson or Schact can direct flow to the body of water without detrimental ingress of water) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 1-3, 5-6, 8-11, 13, 17-18 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to Veland teaches the submersible barrier fluid supply system as detailed in the previous office action of 3/1/21. The prior art to Schacht and Crowson both teach pumps upstream of a filter and a reject passage downstream of the pump as detailed above. None of the prior art teaches the specific limitation of the reject passage being in fluid communication with the body of water in which the system is submersed and it would not have been obvious to one of ordinary skill in the art to provide such a feature in the system of Veland.
The additional claims are allowable as depending from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778